               Case 20-11602-BLS           Doc 12-1     Filed 06/19/20     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

 Inre:                                                Chapter 11

 FACTOM, INC.,                                        Case No. 20-11602

                          Debtor.                     DECLARATION OF JULIA KLEIN

         I, Julia Klein, hereby declare:

         1.       I am the principal of Klein LLC, and submit this declaration in connection with

the Debtor's application to employ the firm as Delaware counsel pursuant to Bankruptcy Code

section 327(a).

                              PROPOSED EMPLOYMENT TERMS

         2.       Klein LLC has agreed to serve as Delaware counsel to the Debtor in this chapter 11

case on terms set forth in the application, subject to Court approval.

                               DISCLOSURE OF COMPENSATION

         3.       Klein LLC has not previously received a payment from the Debtor.

         4.       As of the petition date, there were no fees or expenses due to Klein LLC from

the Debtor.

         5.       Klein LLC has not shared or agreed to share any compensation received or to be

received in connection with this case or any associated adversary proceeding or other related action

with any other entity.

                     ABSENCE OF CONNECTIONS; DISINTERSTEDNESS

         6.       Klein LLC ran a conflicts search with respect to every entity listed in the Debtors'

schedules of liabilities, statement of financial affairs, statement of equity security holders and

creditor matrix. Klein LLC has no connections with any of them; accordingly, the firm does not

hold or represent an interest adverse to the Debtor or its estate and is disinterested.
             Case 20-11602-BLS         Doc 12-1     Filed 06/19/20    Page 2 of 2



       7.     Klein LLC has also reviewed its relationship with the United States Trustee and

persons employed in his Office. Based on that review, I do not believe Klein LLC has any material

connections with any such persons.

       8.     Klein LLC will update these disclosures in accordance with Bankruptcy Code

section 328(c) and Del. Banla. L.R. 2014-l(a).


Dated: June 18, 2020

                                                    /s/ Julia Klein
